Exhibit 10.19

March 4, 2011

Russell Hobbs, Inc.

APN Holding Company, Inc.

Applica Americas, Inc.

Applica Consumer Products, Inc.

Applica Mexico Holdings, Inc.

Home Creations Direct, Ltd.

HP Delaware, Inc.

HPG LLC

Salton Holdings, Inc.

Toastmaster Inc.

SB/RH Holdings, LLC

3633 S. Flamingo Road

Miramar, Florida 33027

Attention: Nathan Fagre

Spectrum Brands, Inc.

DB Online, LLC

ROV Holding, Inc.

ROVCAL, Inc.

Schultz Company

Spectrum Jungle Labs Corporation

Spectrum Neptune US Holdco Corporation

Tetra Holding (US), Inc.

United Industries Corporation

United Pet Group, Inc.

Seed Resources, L.L.C.

601 Rayovac Drive

Madison, Wisconsin 53711

Attention: Nathan Fagre

 

  RE: Second Amendment to Loan and Security Agreement (this “Letter Amendment”)

Ladies and Gentlemen:

Reference is made to that certain Loan and Security Agreement dated as of
June 16, 2010 (as at any time amended, modified, restated or supplemented, the
“Loan Agreement”), among Spectrum Brands, Inc., a Delaware corporation
(“Spectrum”), DB Online, LLC, a Hawaii limited liability company (“DB Online”),
ROV Holding, Inc., a Delaware corporation (“ROV Holding”), ROVCAL, Inc., a
California corporation (“ROVCAL”), Schultz Company, a Missouri corporation
(“Schultz”), Spectrum Jungle Labs Corporation, a Texas corporation (“Spectrum
Jungle”), Spectrum Neptune US Holdco Corporation, a Delaware corporation
(“Spectrum Neptune”), Tetra Holding (US), Inc., a Delaware corporation (“Tetra
Holding”), United Industries Corporation, a Delaware corporation (“United
Industries”), United Pet Group, Inc., a Delaware corporation (“United Pet”),
Seed Resources, L.L.C., a Michigan limited liability company (“Seed Resources”),
Russell Hobbs, Inc., a Delaware corporation (“RH”), APN Holding Company, Inc., a
Delaware corporation (“APN”), Applica Americas, Inc., a Delaware corporation
(“Applica Americas”), Applica Consumer Products, Inc., a Florida corporation
(“Consumer Products”), Applica Mexico Holdings, Inc., a Delaware corporation
(“Applica Mexico”), Home Creations Direct, Ltd., a Delaware corporation (“Home
Creations”), HP Delaware, Inc., a Delaware corporation (“HP



--------------------------------------------------------------------------------

Delaware”), HPG LLC, a Delaware limited liability company (“HPG”), Salton
Holdings, Inc., a Delaware corporation (“Salton”), and Toastmaster Inc., a
Missouri corporation (“Toastmaster”; Spectrum, DB Online, ROV Holding, ROVCAL,
Schultz, Spectrum Jungle, Spectrum Neptune, Tetra Holding, United Industries,
United Pet, Seed Resources, RH, APN, Applica Americas, Consumer Products,
Applica Mexico, Home Creations, HP Delaware, HPG, Salton, and Toastmaster are
collectively referred to herein as “Borrowers” and, each individually, as a
“Borrower”), SB/RH Holdings, LLC, a Delaware limited liability company
(“Guarantor”; Borrowers and Guarantor are collectively referred to herein as
“Obligors” and, each individually, as an “Obligor”), Bank of America, N.A., a
national banking association, in its capacity as collateral agent and
administrative agent (together with its successors in such capacities,
“Administrative Agent”) for the financial institutions party to the Loan
Agreement from time to time as lenders (collectively, the “Lenders”), the
Lenders, and the other parties party thereto. Capitalized terms used herein and
not otherwise defined herein shall have the meaning ascribed to such terms in
the Loan Agreement.

Obligors have informed Administrative Agent and the Lenders that Spectrum, ROV
Holdings, RH, Applica Americas, HP Delaware, and certain Foreign Subsidiaries
desire to enter into and engage in certain restructuring transactions, as more
particularly described on Exhibit A attached to this Letter Amendment. Such
restructuring transactions are collectively referred to in this Letter Amendment
as the “Global Integration Transactions”.

Obligors have requested that (i) Administrative Agent and the Required Lenders
consent to the Global Integration Transactions to the extent necessary, and
(ii) Administrative Agent and the Required Lenders agree to amend the Loan
Agreement. Subject to the terms and conditions set forth in this Letter
Amendment, Administrative Agent and the Required Lenders are willing to consent
to the Global Integration Transactions and amend the Loan Agreement.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Consent to Global Integration Transactions.

(a) Subject to the terms and conditions set forth in this Letter Amendment, and
notwithstanding anything to the contrary in Section 11 of the Loan Agreement,
the Administrative Agent and the Required Lenders consent to and agree that the
Borrowers and their respective Subsidiaries may effect any of the Global
Integration Transactions; provided that, before and after giving effect to the
consummation of the Global Integration Transactions and the consent provided
under this Letter Amendment, (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) the Borrowers and their respective
Subsidiaries shall be in compliance with the applicable provisions of
Section 7.6 of the Loan Agreement and the Security Documents without regard to
or exception for any Subsidiary party to the Global Integration Transactions
being a Specified Dormant Foreign Subsidiary, the Obligors acknowledging that,
in connection with the Global Integration Transactions, if any material assets
(or the Equity Interests of any Subsidiary owning any material assets) are
transferred to a Specified Dormant Foreign Subsidiary (or a Subsidiary thereof),
such Specified Dormant Foreign Subsidiary shall no longer be deemed a Specified
Dormant Foreign Subsidiary, and the applicable Obligor shall promptly execute
and deliver to Administrative Agent a Pledge Agreement with respect to the
Equity Interests (other than Equity Interests described in clause (a) of the
definition of “Excluded Assets”) of the applicable Subsidiary that is no longer
a Specified Dormant Foreign Subsidiary.

(b) Subject to Section 1(a)(ii) of this Letter Amendment, the Lenders hereby
authorize Administrative Agent, upon receipt of written request from a Borrower,
to release its Liens with respect to any Collateral sold, transferred or
otherwise disposed of in connection with the Global Integration Transactions,
whether consummated on the date of this Letter Amendment or hereafter.

 

- 2 -



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement. Without limiting the generality of the consent
provided in Section 1 above, the Loan Agreement is hereby amended as follows:

(a) By deleting clauses (f) and (g) of the definition of “Permitted Asset
Disposition” set forth in Section 1.1 of the Loan Agreement, and by substituting
in lieu thereof the following new clauses (f) and (g), respectively, and by
adding a new clause (h) to the end of such definition, as set forth below:

(f) other dispositions expressly authorized by other provisions of the Loan
Documents;

(g) a sale, transfer or other disposition of any Non-Current Asset Collateral or
assets of Foreign Subsidiaries so long as (i) such sale, transfer or other
disposition is permitted by Section 6.05 of the Senior Term Loan Agreement and
Section 4.12 of the Senior Secured Note Indenture, in each case, as in effect on
the date hereof, (ii) all Net Proceeds are remitted to Administrative Agent,
provided that, subject to the ABL Intercreditor Agreement, such Net Proceeds may
be retained by the applicable Obligor for investment or remitted to the
Term/Notes Secured Parties in accordance with the Collateral Trust Agreement as
in effect on the date hereof, and (iii) with respect to a sale of Non-Current
Asset Collateral with a fair market value exceeding $5,000,000 (other than a
sale, transfer or other disposition made in connection with the Global
Integration Transactions), Borrower Agent shall have delivered a certificate of
a Senior Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance reasonably
satisfactory to Administrative Agent; or

(h) any sale, transfer or other disposition of any Non-Current Asset Collateral
or assets of Foreign Subsidiaries made in connection with the Global Integration
Transactions.

(b) By deleting clause (h) of the definition of “Restricted Investment” set
forth in Section 1.1 of the Loan Agreement, and by substituting in lieu thereof
the following new clause (h):

(h) Promissory notes and other non-cash consideration received in connection
with Asset Dispositions permitted by Section 10.2.6, including, without
limitation, promissory notes and Equity Interests received in connection with
the Global Integration Transactions;

(c) By adding the following new definitions of “March 2011 Letter Amendment” and
“Global Integration Transactions” to Section 1.1 of the Loan Agreement, in
appropriate alphabetical sequence:

March 2011 Letter Amendment: that certain letter amendment dated March 4, 2011,
by and among Obligors, Administrative Agent, and the Required Lenders.

Global Integration Transactions: as defined in the March 2011 Letter Amendment.

(d) By deleting the phrase “Intercompany Debt” contained in Section 10.2.1(e) of
the Loan Agreement, and by substituting in lieu thereof the phrase “Intercompany
Loans”.

 

- 3 -



--------------------------------------------------------------------------------

(e) By deleting clause (i) of Section 10.2.1 of the Loan Agreement, and by
substituting in lieu thereof the following new clause (i):

(i) Debt incurred by Foreign Subsidiaries in an aggregate principal amount not
exceeding $75,000,000 at any time outstanding, provided that the immediately
foregoing $75,000,000 limitation shall not apply to any Debt incurred by Foreign
Subsidiaries in connection with the Global Integration Transactions;

(f) By deleting Section 10.2.9 of the Loan Agreement, and by substituting in
lieu thereof the following new Section 10.2.9:

10.2.9 Fundamental Changes. (a) Merge, combine or consolidate with and into any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for mergers or consolidations of (i) a wholly-owned Subsidiary with another
wholly-owned Subsidiary, (ii) an Obligor with an Obligor, (iii) an Obligor with
and into a Borrower in a transaction in which such Borrower is the surviving
Person of (iv) in connection with a Permitted Acquisition; or (b) solely in the
case of an Obligor, change (i) its name or conduct business under any fictitious
name, (ii) its tax, charter or other organizational identification number or
(iii) its form or jurisdiction of organization, except in each case under this
clause (b), (A) in connection with a transaction permitted under clause (a) of
this Section 10.2.9, and (B) unless (I) such Obligor shall have given
Administrative Agent at least thirty (30) days’ prior written notice thereof and
(II) Administrative Agent shall have taken all steps deemed necessary by
Administrative Agent to maintain the validity, enforceability, perfection and
priority of Administrative Agent’s security interest in the Collateral of such
Obligor and its Subsidiaries, and Obligors shall have executed and delivered
such documents, instruments and agreements requested by Administrative Agent in
connection therewith.

(g) By deleting Section 10.2.17 of the Loan Agreement, and by substituting in
lieu thereof the following new Section 10.2.17:

10.2.17 Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by or permitted under the
Loan Documents; (b) expense reimbursement, indemnities, salaries and other
compensation to current and former officers, directors, consultants, advisors
and employees, and loans and advances permitted by Section 10.2.7; (c) payment
of customary directors’ fees and indemnities; (d) transactions solely among
Obligors; (e) transactions with Affiliates that were consummated prior to the
Closing Date, as shown on Schedule 10.2.17; (f) transactions with Affiliates in
the Ordinary Course of Business, upon fair and reasonable terms fully disclosed
to Administrative Agent and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate; (g) entering into
employment, service, retention, bonus, change in control, severance, or other
compensation or employee benefit arrangements between any Obligor or any of the
Subsidiaries and their respective current and former officers, directors,
consultants, advisors and employees, as determined in good faith by the board of
directors (or a committee thereof) or senior management of the relevant entity;
(h) transactions listed on Schedule 10.2.17; or (i) the Global Integration
Transactions.

 

- 4 -



--------------------------------------------------------------------------------

3. Miscellaneous.

(a) Each Obligor hereby ratifies and reaffirms the Obligations, the Loan
Agreement each of the other Loan Documents and all of such Obligor’s covenants,
duties, indebtedness and liabilities under the Loan Agreement and the other Loan
Documents.

(b) Each Obligor represents and warrants to Administrative Agent and Lenders, to
induce Administrative Agent and the applicable Lenders to enter into this Letter
Amendment, that no Default or Event of Default exists immediately prior to and
immediately after giving effect to this Letter Amendment; the execution,
delivery and performance of this Letter Amendment have been duly authorized by
all requisite corporate or limited liability company action, as applicable, on
the part of Obligors and this Letter Amendment has been duly executed and
delivered by Obligor; and all of the representations and warranties made by
Obligors in the Loan Agreement are true and correct in all material respects on
and as of the effective date of this Letter Amendment (except for
representations and warranties that expressly relate to an earlier date). This
Amendment shall be part of the Loan Agreement and a breach of any
representation, warranty or covenant herein shall constitute an Event of
Default.

(c) Obligors agree to pay, on demand, all costs and expenses incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Letter Amendment and any other Loan Documents executed
pursuant hereto and any and all amendments, modifications, and supplements
thereto, including, without limitation, the costs and fees of Administrative
Agent’s legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.

(d) Except as otherwise expressly provided in this Letter Amendment, nothing
herein shall be deemed to amend or modify any provision of the Loan Agreement or
any of the other Loan Documents, each of which shall remain in full force and
effect. This Letter Amendment is not intended to be, nor shall it be construed
to create, a novation or accord and satisfaction, and the Loan Agreement as
herein modified shall continue in full force and effect.

(e) This Letter Amendment shall be effective when accepted by Administrative
Agent and the Required Lenders (notice of which acceptance is hereby waived),
whereupon this Letter Amendment shall be a contract governed by and construed in
accordance with the internal laws of the State of New York and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Letter Amendment may be executed in any number of
counterparts and by different parties to this Letter Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.

(f) To the fullest extent permitted by Applicable Law, the parties hereto each
hereby waives the right to trial by jury in any action, suit, counterclaim or
proceeding arising out of or related to this Letter Amendment.

[Remainder of page intentionally left blank; Signatures appear on following
pages.]

 

- 5 -



--------------------------------------------------------------------------------

The parties hereto have caused this Letter Amendment to be duly executed and
delivered by their respective duly authorized officers on the date first written
above.

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Lisa Freeman

Name:  

Lisa Freeman

Title:  

SVP

[Signatures continue on following pages.]

Letter Amendment - Spectrum Brands, Inc.



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A. By:  

/s/ Lisa Freeman

Name:  

Lisa Freeman

Title:  

SVP

[Signatures continue on following pages.]

Letter Amendment - Spectrum Brands, Inc.



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ John D. Toronto

Name:  

John D. Toronto

Title:  

Managing Director

[Signatures continue on following pages.]

Letter Amendment - Spectrum Brands, Inc.



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Scottye Lindsey

Name:  

Scottye Lindsey

Title:  

Director

By:  

/s/ Erin Morrissey

Name:  

Erin Morrissey

Title:  

Vice President

[Signatures continue on following pages.]

Letter Amendment - Spectrum Brands, Inc.



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ Curtis J. Correa

Name:  

Curtis J. Correa

Title:  

Senior Vice President

[Signatures continue on following pages.]

Letter Amendment - Spectrum Brands, Inc.



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ B. Earl Garris

Name:  

B. Earl Garris

Title:  

Director, PM, ABL

[Signatures continue on following pages.]

Letter Amendment - Spectrum Brands, Inc.



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC By:  

/s/ David P. Hill

Name:  

David P. Hill

Title:  

Vice President

[Signatures continue on following pages.]

Letter Amendment - Spectrum Brands, Inc.



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION By:  

/s/ Nita Jain

Name:  

Nita Jain

Title:  

Duly Authorized Signatory

[Signatures continue on following pages.]

Letter Amendment - Spectrum Brands, Inc.



--------------------------------------------------------------------------------

Acknowledged and accepted:

OBLIGORS:

RUSSELL HOBBS, INC.

APN HOLDING COMPANY, INC.

APPLICA AMERICAS, INC.

APPLICA CONSUMER PRODUCTS, INC.

APPLICA MEXICO HOLDINGS, INC.

HOME CREATIONS DIRECT, LTD.

HP DELAWARE, INC.

HPG LLC

SALTON HOLDINGS, INC.

TOASTMASTER INC.

SB/RH HOLDINGS, LLC

SPECTRUM BRANDS, INC.

DB ONLINE, LLC

ROVCAL, INC.

SPECTRUM JUNGLE LABS CORPORATION

SPECTRUM NEPTUNE US HOLDCO CORPORATION

TETRA HOLDING (US), INC.

UNITED PET GROUP, INC.

SEED RESOURCES, L.L.C.

ROV HOLDING, INC.

SCHULTZ COMPANY

UNITED INDUSTRIES CORPORATION

 

By:  

/s/ Anthony L. Genito

  Anthony L. Genito   Executive Vice President & CFO

 

cc: Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of The Americas

New York, New York 10019

Attention: Eric Goodison, Esq.

Letter Amendment - Spectrum Brands, Inc.